Citation Nr: 1543764	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO.  07-25 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a rating in excess of 10 percent for right knee degenerative joint disease.


REPRESENTATION

The Veteran is represented by:  Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Sean G. Pflugner, Counsel 


INTRODUCTION

The Veteran served on active duty from September 1974 to August 1976 and from October 1990 to August 1991.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  


REMAND

In the July 2015 remand, the Board directed the RO to provide the Veteran with a VA examination to ascertain the severity of his service-connected right knee degenerative joint disease.  In so doing, the Board specifically requested that the examiner administer range of motion testing, to include a determination as to whether there was any pain observed during such testing and at what point, in terms of degrees, that observed pain occurred.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011).

In August 2015, the Veteran underwent the requested VA examination.  The examiner administered range of motion testing, which demonstrated right knee extension to zero degrees and right knee flexion to 95 degrees, which remained the same after repeat range of motion testing.  The examiner also determined that pain was present during the range of motion testing and that this pain caused functional loss.  Despite this, the examiner did not provide a finding as to the specific point, in terms of degrees, where the Veteran's right knee pain began during the range of motion testing.  Consequently, the Board finds that the August 2015 VA examination is not adequate for purposes of adjudicating the Veteran's claim and, thus, a remand is required in order to obtain a supplemental opinion.
 
Additionally, RO compliance with remand directives is not optional or discretionary, and the Board errs as a matter of law when it fails to ensure compliance.   See Stegall v. West, 11 Vet. App. 268, 271 (1998).  As such, a remand is required for corrective action.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the August 2015 VA examiner in order to obtain a supplemental opinion.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner.  Because the examiner observed that the Veteran experienced pain during range of motion testing during the August 2014 VA examination, the examiner is instructed to state the point, in terms of degrees, at which the Veteran's right knee motion was limited by pain.

2.  If the August 2015 VA examiner is unavailable or unable to provide the point, in terms of degrees, at which the Veteran's right knee motion was limited by pain, the RO must provide the Veteran with another VA examination to assess the severity of his service-connected right knee degenerative joint disease.  The evidence of record, in the form of electronic records, must be made available to and reviewed by the examiner.  The examiner must fully describe all manifestations of the disability.  All necessary tests must be conducted, including any relevant range of motion testing.  All clinical findings must be reported in detail.  

Range of motion testing results must be expressed in degrees with use of a goniometer, and standard ranges must be provided for comparison purposes.  If painful motion is observed, the examiner must state the point, in degrees, at which motion is limited by pain.  The same range of motion studies must be repeated at least five times and on weight bearing.  The examiner must also state whether there is any functional loss due to pain, 

weakened movement, excess fatigability, or incoordination causing additional disability after repetitions of the range of motion tests.  With respect to any subjective complaints of pain, the examiner must comment on whether pain is visibly manifested on movement, the presence and degree of, or absence of, muscle atrophy attributable to the service-connected disability, the presence or absence of changes in condition of the skin indicative of disuse due to the service-connected disability, and the presence of absence of any other objective manifestations that would demonstrate disuse or functional impairment due to pain attributable to the service-connected disability.  The examiner must also provide an opinion as to whether any associated pain could significantly limit functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  The examiner must also indicate whether there is any recurrent subluxation or lateral instability of the Veteran's right knee, and if so, whether it is slight, moderate, or severe.

The examiner must provide a complete rationale for all opinions expressed.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the 

medical community at large and not those of the particular examiner.  

3.  If the Veteran is afforded another VA examination, the RO must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address.  Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the Veteran's claim must be re-adjudicated, to include a determination as to whether a separate rating is warranted for instability during any distinct period during the pendency of this appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

